 



Exhibit 10.66
AMENDMENT NO. 1 TO THE
RESTRICTED STOCK UNIT AGREEMENT
WITH F. EDWIN HARBACH DATED
JANUARY 8, 2007
          WHEREAS, the Compensation Committee of the BearingPoint, Inc. Board of
Directors (the “Committee”) has determined it to be advisable to amend the
Restricted Stock Unit Agreement (the “Agreement”) between BearingPoint, Inc.
(the “Company”) and F. Edwin Harbach (“Harbach”) evidenced by that Award Notice
of Restricted Stock Unit Grant (the “Notice”) dated January 8, 2007, to provide
that upon a change in control of the Company after December 31, 2007, the
Restricted Stock Units awarded pursuant to the Notice shall immediately be
vested and settled; and
          WHEREAS, on December 31, 2007, the Committee amended the Agreement
effective on such date; and
          WHEREAS, Harbach has agreed to said amendment of the Agreement.
          NOW, THEREFORE, the Company and Harbach both hereby agree to the
amendment of the Agreement, effective December 31, 2007, as follows:
          Section 7 of the Agreement is amended to read as follows:
     “Change in Control. In the event of a Change in Control (as defined in the
Plan) the Restricted Stock Units shall become 100% vested and nonforfeitable
effective as of the date of such Change in Control, provided that the Award
Recipient’s employment has not terminated prior to such date. The Restricted
Stock Units shall be settled in accordance with Section 5(a) on the date of the
Change in Control.”
          This amendment is agreed to as of December 31, 2007, by the parties
hereto.

                  BEARINGPOINT, INC.    
 
           
 
  By:   /s/ Roderick McGeary    
 
           
 
  Name:   Roderick McGeary    
 
           
 
  Title:   Chairman    
 
           
 
           
 
      /s/ F. Edwin Harbach                   F. Edwin Harbach
   

